DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 08/27/2021 have been fully considered
With regards to remarks about “Claim Rejection 101”, the arguments are persuasive. Though the independent claims 1, 9, and 17 contain some abstract limitation the claims are integrating into practical application of determining frequency of AC power grid with phasor calculation. Thus rejection is withdrawn.
With regards to remarks about “Claim Rejection 102 and 103”, the arguments related to “Claim 9” in page 3 are not persuasive. Examiner respectfully disagree for following reasons :
Applicant argues – “In contrast, independent Claim 9 recites "computing a first value for a coefficient of a polynomial that fits the first phase angle values; computing a first frequency value from the first value for the coefficient; generating a second signal sample for the node; computing a second phase angle value from a second signal sample; computing a second value for the coefficient from the first value for the coefficient and the second phase angle value; and computing a second frequency value from the second value for the coefficient." This approach can provide an efficient and more accurate generation of frequency estimates by recursively generating coefficients of a polynomial that fits several previously generated phase angle values (see present 
Examiner respectfully disagrees with Applicant’s arguments. Applicant does not clearly explain why technique described in Phadke is less accurate. There is no detail evidence that the described method in prior art will not fulfil the teaching. Additionally there is nothing in the claim language that requires a certain amount of accuracy.
Phadke clearly teaches –computing a first value for a coefficient of a polynomial that fits the first phase angle value (Page 1029, equation 35, 
    PNG
    media_image1.png
    31
    285
    media_image1.png
    Greyscale
 is the coefficient. Equation 34 presents the polynomial that fit the phase angle ψr. If r=1 then it will represent the first value of the phase angle and coefficient); 
computing a first frequency value from the first value for the coefficient (Page 1029, COL2, and equation 36. If r=1 it will represent first coefficient and first frequency value); 
computing a second phase angle value from a second  signal sample (Page 1029, equation 33, “the phase angle at rth recursive computation directly depends upon the frequency deviation and recursion order r”. So if r=2 the second phase angle value is calculated from 2nd phasor which is represented by equation 31 of Page 1029 and 2nd signal X60(0). ); 
 computing a second value for the coefficient from the first value for the coefficient and second phase angle value (Page 1029, equation 35, 
    PNG
    media_image1.png
    31
    285
    media_image1.png
    Greyscale
 is the coefficient. Equation 34 presents the polynomial that fit the phase angle ψr. If r=2 then it will represent the second value of the phase angle and first coefficient as represent by equation 35 when ψr-1 is calculated); and 
computing a second frequency value from the second value for the coefficient (Page 1029, COL2, equation 36, Using r=2 in equation 35 would present second value for coefficient and hence the second frequency value from equation 36. Based on equation 31 when r is chosen as 2 for second calculation first frequency value will be detected and used using the equation from 31-36.).
Thus prior art teaches clearly all the parameters mentioned in the argument. So the rejection is still maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1, 3-4, 6-12 and 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke et al. (Phadke, Arun G., James S. Thorp, and M. G. Adamiak. "A new measurement technique for tracking voltage phasors, local system frequency, and rate of change of frequency." IEEE transactions on power apparatus and systems 5 (1983): 1025-1038.), (hereinafter Phadke) in view of Kolwalker et al. (US 20110130992 A1) (hereinafter Kolwalkar). 
Regarding Claim 1 Phadke teaches generating signal samples an AC power grid (Page 1026, COL 1, line 1-7, sinusoidal signal x (t) is sampled N times (i.e. signal samples). According to Abstract of this prior art this is related to phase angle (only AC 
 recursively computing respective phasor values from respective ones of a series of signal samples for a node of a power system (Abstract, line 7-13, “The microcomputer based Symmetrical Component Distance Relay (SCDR) described in the references cited at the end of this paper possesses certain characteristics which facilitate real-time monitoring of positive sequence voltage phasor at the local power system bus.”) such that each phasor value is computed from a previously computed phasor value ( Page 1026, Col 2, equation 8 and 9, “old” is the previously computed phasor value and “new” the recent computation ); and 
recursively computing frequency values (Page 1029, COL2, equation 36) from the phasor values for respective ones of the signal samples (Page 1029, COL1, equation 31 is the phasor is recursive calculation. Denoting the phase factor by exp (jψr) as equation 32. Using equation 32-25 in Page 1029, COL2 the frequency value is derived recursively from corresponding phasor) to thereby estimate the frequency at the node (Page 1029, line 14-20, equation 31) wherein recursively computing frequency values comprises:
 computing respective phase angle values from respective ones of the phasor values (Page 1029, COL 2, equation 33, Here ψr is the phase angle at the rth recursive computation which is derived from phasor  
    PNG
    media_image2.png
    82
    155
    media_image2.png
    Greyscale
);
 recursively computing coefficient values for a polynomial that fits the phase angle values (Page 1029, equation 35, 
    PNG
    media_image1.png
    31
    285
    media_image1.png
    Greyscale
 is the coefficient. Equation 34 presents the polynomial that fiths the phase angle ψr); and 
computing the frequency values from the coefficient values (Page 1029, COL2, line 32-33, “Just as the frequency is calculated by calculating dψ/dt (i.e. Based on equation 34 the coefficient)”). 
Phadke is silent with regards to generating series of signal samples for a node of AC power Grid
Kolwalker teaches generating series of signal samples for a node of AC power Grid (According to Para [0021], line 17-21, “In one embodiment, to obtain synchronized samples, electrical parameters at the substation are continuously sampled (i.e. series of sample) and stored (in the data center) with time stamps and samples from the distribution transformer are also stored with time stamps.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include generating series of signal samples for a node of AC power Grid as taught by Kolwalker in view of Phadke for the purpose of using the power system node to generate a sample of data. Therefore, this technique would facilitate an improved method for identification of line phase of a power line in a three phase power distribution network.
Regarding claim 3, the combination of Phadke and Kolwalker teaches the limitations of claim 1.
Phadke further teaches wherein recursively computing frequency values comprises: 
computing a first phase angle value from a first phasor value for a first sample (Page 1029, equation 33, “the phase angle at rth recursive computation directly depends upon the frequency deviation and recursion order r”. So if r=1 the first phase angle value is calculated from 1st phasor which is represented by equation 31 of Page 1029 and 1st signal X60(0). ); 
Computing a first value for a coefficient of a polynomial that fits the phase angle value from the first phase angle value (Page 1029, equation 35, 
    PNG
    media_image1.png
    31
    285
    media_image1.png
    Greyscale
 is the coefficient. Equation 34 presents the polynomial that fit the phase angle ψr. If r=1 then it will represent the first value of the phase angle and coefficient); 
computing a first frequency value for the first sample from the first value for the coefficient (Page 1029, COL2, equation 36. If r=1 it will represent first coefficient and first frequency value); 
computing a second phase angle value for a second phasor value for a second sample (Page 1029, equation 33, “the phase angle at rth recursive computation directly depends upon the frequency deviation and recursion order r”. So if r=2 the second phase angle value is calculated from 2nd phasor which is represented by equation 31 of Page 1029 and 2nd signal X60(0). ); 
 computing a second value for the coefficient from the second phase angle value (Page 1029, equation 35, 
    PNG
    media_image1.png
    31
    285
    media_image1.png
    Greyscale
 is the coefficient. Equation 34 presents the polynomial that fit the phase angle ψr. If r=2 then it will represent the second value of the phase angle and coefficient as represent by equation 35); and 
computing a second frequency value (for the second sample from the second value for the coefficient and the first frequency value (Page 1029, COL2, equation 36, Using r=2 . 
Regarding claim 4, the combination of Phadke and Kolwalker teaches the limitations of claim 1.
Phadke further teaches wherein recursively computing frequency values is preceded by: computing a plurality of phasor values from a set of signal samples (Page 1026, equation 1, 2, and 3 represent signal sample x (t), phasor X and signal sample xk. Then Page 1029, in equation 31 -36 represent the recursive frequency calculation from phase angle value ψr”):
 computing a plurality of phase angle values from the plurality of phasor values samples (Page 1029, in equation 31 -36 represent the recursive calculation of phase angle value ψr. Equation 34 presents plurality of phase angle value calculation when r varies from 1 to N. Here N is any positive integer); and 
computing a frequency value from the plurality of phase angle values (Page 1029, in equation 31 -36 represent the recursive frequency calculation from phase angle value ψr”).  
Regarding claim 6, the combination of Phadke and Kolwalker teaches the limitations of claim 1.
Phadke further teaches wherein the samples are generated at a sampling rate and wherein the phasor values and the frequency values are produced at a rate that is the same as the sampling rate (According to Page 1026, COL 1, equation 3, line 7-9, k”. According to Page 1026, COL 2, Section –“Recursive Phasor computation”, line 1-10, “The input signal of equation (1) is shown in Figure (1). Data window 1 produces the sample set {xk, k=0,….. N-l} and the phasor representation obtained from this sample set is given by equation (7).
A new sample is obtained after an elapsed time corresponding to the sampling angle 2ïï/N radians. At this time the data window 2 becomes operative with sample set
{xk, k=l,…….N}. The phasor computations.” So same sample rate as signal sample rate “N” is used for phasor values. According to page 1029, COL 1, equation 31 -36 frequency is also calculated from same phasor which is sampled at same sample rate as “N”).
Regarding claim 7, the combination of Phadke and Kolwalker teaches the limitations of claim 1.
an apparatus configured to perform the method of claim 1(Page 1031, Figure 6, the setup to measure the phasors).
Regarding claim 8, the combination of Phadke and Kolwalker teaches the limitations of claim 1.
Phadke further teaches a computer readable medium having computer instructions embodied therein that, when executed on a data processing device ( Page 1025, COL2, line 2-10, “In fact, the measurement of phase angle, frequency and rate of change of frequency (which are quantities of "system” significance) with substation computers can be viewed as a building block for the computer based distributed-processor, .
Regarding claim 9, Phadke teaches generating signal samples an AC power grid (Page 1026, COL 1, line 1-7, sinusoidal signal x (t) is sampled N times (i.e. signal samples). According to Abstract of this prior art this is related to phase angle (only AC system can have phase angle) of power system bus. So the art is teaching the AC power grid).
computing of a plurality of first phase angle value from a plurality of first signal sample (Page 1029, equation 33, “the phase angle at rth recursive computation directly depends upon the frequency deviation and recursion order r”. So if r=1 the first phase angle value is calculated from 1st phasor which is represented by equation 31 of Page 1029 and 1st signal. According to page 1029, line 7-11, “thus the phase angle at rth recursive computation directly depends upon the frequency deviation and the recursion order r. Since r increases by 1 in each iteration, the recursive relation for ψr becomes”. So it is obvious to any ordinary skill of art that this prior art can compute “plurality of phase angle”); 
computing a first value for a coefficient of a polynomial that fits the first phase angle value (Page 1029, equation 35, 
    PNG
    media_image1.png
    31
    285
    media_image1.png
    Greyscale
 is the coefficient. Equation 34 presents the polynomial that fit the phase angle ψr. If r=1 then it will represent the first value of the phase angle and coefficient); 
computing a first frequency value from the first value for the coefficient (Page 1029, COL2, equation 36. If r=1 it will represent first coefficient and first frequency value); 
Generating a second signal sample for the node (Page 1029, equation 33, “the phase angle at  rth recursive computation directly depends upon the frequency deviation and recursion order r”. So if r=2 will represent the second signal sample.)
computing a second phase angle value from a second signal sample (Page 1029, equation 33, “the phase angle at rth recursive computation directly depends upon the frequency deviation and recursion order r”. So if r=2 the second phase angle value is calculated from 2nd phasor which is represented by equation 31 of Page 1029 and 2nd signal X60(0). ); 
 computing a second value for the coefficient from the first value for the coefficient and second phase angle value (Page 1029, equation 35, 
    PNG
    media_image1.png
    31
    285
    media_image1.png
    Greyscale
 is the coefficient. Equation 34 presents the polynomial that fit the phase angle ψr. If r=2 then it will represent the second value of the phase angle and first coefficient as represent by equation 35 when ψr-1 is calculated); and 
computing a second frequency value from the second value for the coefficient (Page 1029, COL2, equation 36, Using r=2 in equation 35 would present second value for coefficient and hence the second frequency value from equation 36. Based on equation 31 when r is chosen as 2 for second calculation first frequency value will be detected and used using the equation from 31-36.).
Phadke is silent with regards to generating series of signal samples for a node of AC power Grid
Kolwalker teaches generating series of signal samples for a node of AC power Grid (According to Para [0021], line 17-21, “In one embodiment, to obtain synchronized samples, electrical parameters at the substation are continuously sampled (i.e. series of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include generating series of signal samples for a node of AC power Grid as taught by Kolwalker in view of Phadke for the purpose of using the power system node to generate a sample of data. Therefore, this technique would facilitate an improved method for identification of line phase of a power line in a three phase power distribution network.
Regarding claim 10, the combination of Phadke and Kolwalker teaches the limitations of claim 9.
 Phadke further teaches

The method of claim 9, wherein computing the plurality of first phase angle values comprises: 
recursively computing a plurality of first phasor values for respective ones of the first signal samples such that each of the first phasor values is computed from a previously computed one of the first phasor values (Page 1028, equation 26 and 27. X (old) and X(r-1) are the signal sample); and
 computing the plurality of first phase angle values from the first phasor values (Page 1029, equation 33 to calculate the angle where first phasor value came from equation 31 and 32).
Regarding claim 11, the combination of Phadke and Kolwalker teaches the limitations of claim 9.
 Phadke further teaches wherein computing the second phase angle value from the second signal sample comprises:
 Computing a second phasor value from one of the first phasor values and the second sample (Page 1026, Col2, equation 8,9,10 shows “old”, and “new”. As this is recursive “old” can be the first phasor and new the second phasor. As Xs and Xc is part of original signal X1 this is representing the second signal sample (equation 3, 4, 5, 6); and
 computing the second phase angle value from the second phasor value (Page 1029, equation 31 presents the phasor equation. If r= 2 it will be second phasor value .Using that in equation 32-32 phase angle ψr can be measured for r=2).  
Regarding claim 12, the combination of Phadke and Kolwalker teaches the limitations of claim 9.
 Phadke further teaches wherein recursively computing the plurality of first phasor values for respective ones of the first signal samples is preceded by computing an initial phasor value (Page 1029, equation 31, 
    PNG
    media_image3.png
    48
    55
    media_image3.png
    Greyscale
- is the initial phasor value )  from an initial plurality of signal samples using a discrete Fourier transform (DFT) ( Page 1026, COL 1, “From equations (2), (5) and (6), it follows that the conventional phasor representation of a sinusoidal signal is related to the fundamental frequency component of its DFT by equation 7”) and wherein recursively computing the plurality of first phasor values for respective ones of the first signal samples comprises computing a first one of the first phasor values from the initial phasor value ( Page 1028, equation 27 ,” In general the rth phasor is computed from the (r-1)th phasor by equation 27. So if it is the first phasor using first signal then r=1 (first phasor) and r-1= 0(initial phasor)).  
Regarding claim 14, the combination of Phadke and Kolwalker teaches the limitations of claim 9.
Phadke further teaches, wherein the phase angle values and the  frequency values are produced at  a rate at which the samples are generated (According to Page 1026, COL 1, equation 3, line 7-9, “Assuming that x(t) is sampled N times per cycle of the 60 Hz waveform to produce the sample set xk” . According to Page 1026, COL 2, Section –“Recursive Phasor computation”, line 1-10, “The input signal of equation (1) is shown in Figure (1). Data window 1 produces the sample set {xk, k=0,….. N-l} and the phasor representation obtained from this sample set is given by equation (7).
A new sample is obtained after an elapsed time corresponding to the sampling angle 2ïï/N radians. At this time the data window 2 becomes operative with sample set
{x]ç, k=l,…….N}. The phasor computations.” So same sample rate as signal sample rate “N” is used for phasor values. According to page 1029, equation 31 -36, phase angle ψ and frequency f are calculated from same phasor which is sampled at same sample rate as “N”) .
Regarding claim 15, the combination of Phadke and Kolwalker teaches the limitations of claim 9.
Phadke further teaches an apparatus configured to perform the method of claim 9 (Page 1031, Figure 6, the setup to measure the phasors).
 Regarding claim 16, the combination of Phadke and Kolwalker teaches the limitations of claim 9.
Phadke further teaches
A computer readable medium having computer instructions embodied therein that, when executed on a data processing device, perform the method of claim 9 ( Page 1025, COL2, line 2-10, “In fact, the measurement of phase angle, frequency and rate of change of frequency (which are quantities of "system” significance) with substation computers can be viewed as a building block for the computer based distributed-processor, hierarchical control systems which have been proposed for real-time monitoring and control of power systems.”).

Regarding claim 17, Phadke teaches 

AC power grid (Page 1026, COL 1, line 1-7, sinusoidal signal x (t) is sampled N times (i.e. series of samples). According to Abstract of this prior art this is related to phase angle (only AC system can have phase angle) of power system bus. So the art is teaching the AC power grid)
a data processor ( Page 1025, COL2, line 2-10, “In fact, the measurement of phase angle, frequency and rate of change of frequency (which are quantities of "system” significance) with substation computers can be viewed as a building block for the computer based distributed-processor, hierarchical control systems which have been proposed for real-time monitoring and control of power systems.” ) configured to recursively compute respective phasor values from respective ones of a series of signal samples for the node such that each phasor value is computed from a previously computed phasor value ( Page 1026, Col 2, equation 8 and 9, “old” is the previously  and to recursively compute frequency values (Page 1029,COL2, equation 36)  from the phasor values for respective ones of the signal samples (Page 1029, COL1, equation 31 is the phasor is recursive calculation . Denoting the phase factor by exp (jψr) as equation 32. Using equation 32-25 in Page 1029, COL2 the frequency value is derived recursively from corresponding phasor) to thereby estimate the frequency at the node (Page 1029, line 14-20, equation 31) wherein recursively computing frequency values comprises:
 computing respective phase angle values from respective ones of the phasor values (Page 1029, COL 2, equation 33, Here ψr is the phase angle at the rth recursive computation which is derived from phasor  
    PNG
    media_image2.png
    82
    155
    media_image2.png
    Greyscale
);
 recursively computing coefficient values for a polynomial that fits the phase angle values (Page 1029, equation 35, 
    PNG
    media_image1.png
    31
    285
    media_image1.png
    Greyscale
 is the coefficient. Equation 34 presents the polynomial that fiths the phase angle ψr); and 
computing the frequency values from the coefficient values (Page 1029, COL2, line 32-33, “Just as the frequency is calculated by calculating dψ/dt (i.e. based on equation 34 the coefficient)”). 
Phadke is silent with regards to 
a sensor circuit coupled to a node of an AC power grid system and configured to generate a series of samples of a signal at the node.
Kolwalker teaches 
a sensor circuit coupled to a node of an AC power grid system (Fig 2, element 44, Para [0020], line 3-5, “In the embodiment of FIG. 2, a sensor 44 is coupled to a terminal 46 and configured to generate a series of samples of a signal at the node (Para[0020], line 7-10, “The sensor 44 may include, for example, a current transformer to detect at least one of a noise pattern, a geometric harmonic modulated signal, or an amplitude of current/voltage harmonics”. According to Para [0021], line 17-21, “In one embodiment, to obtain synchronized samples, electrical parameters at the substation are continuously sampled (i.e. series of sample) and stored (in the data center) with time stamps and samples from the distribution transformer are also stored with time stamps.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a sensor circuit coupled to a node of an AC power grid system and configured to generate a series of samples of a signal at the node as taught by Kolwalker in view of Phadke for the purpose of using a sensor in the power system node to generate a sample of data. Therefore, this technique would facilitate an improved method for identification of line phase of a power line in a three phase power distribution network.
Regarding claim 19, the combination of Phadke and Kolwalker teaches 

The apparatus of claim 17, wherein the data processor recursively computes frequency values by: 
Phadke further teaches 
computing a first phase angle value from a first phasor value for a first sample (Page 1029, equation 33, “the phase angle at rth recursive computation directly depends upon the frequency deviation and recursion order r”. So if r=1 the first phase angle value is st phasor which is represented by equation 31 of Page 1029 and 1st signal X60(0). ); 
Computing a first value for a coefficient of a polynomial that fits the phase angle value from the first phase angle value (Page 1029 , equation 35, 
    PNG
    media_image1.png
    31
    285
    media_image1.png
    Greyscale
 is the coefficient. Equation 34 presents the polynomial that fit the phase angle ψr. If r=1 then it will represent the first value of the phase angle and coefficient); 
computing a first frequency value for the first sample from the first value for the coefficient (Page 1029, COL2, equation 36. If r=1 it will represent first coefficient and first frequency value); 
computing a second phase angle value for a second phasor value for a second sample (Page 1029, equation 33, “the phase angle at rth recursive computation directly depends upon the frequency deviation and recursion order r”. So if r=2 the second phase angle value is calculated from 2nd phasor which is represented by equation 31 of Page 1029 and 2nd signal X60(0). ); 
 computing a second value for the coefficient from the second phase angle value (Page 1029, equation 35, 
    PNG
    media_image1.png
    31
    285
    media_image1.png
    Greyscale
 is the coefficient. Equation 34 presents the polynomial that fit the phase angle ψr. If r=2 then it will represent the second value of the phase angle and coefficient as represent by equation 35); and 
computing a second frequency value (for the second sample from the second value for the coefficient and the first frequency value (Page 1029, COL2, equation 36, Using r=2 in equation 35 would present second value for coefficient and hence the second frequency value from equation 36. Based on equation 31 when r is chosen as 2 for . 
Regarding claim 20, the combination of Phadke and Kolwalker teaches the limitations of claim 17.
Phadke further teaches wherein the data processor (Page 1031, Fig 6-host computer) produces the phasor values and the frequency values at a rate that is the same as the sampling rate (According to Page 1026, COL 1, equation 3, line 7-9, “Assuming that x (t) is sampled N times per cycle of the 60 Hz waveform to produce the sample set xk” . According to Page 1026, COL 2, Section –“Recursive Phasor computation”, line 1-10, “The input signal of equation (1) is shown in Figure (1). Data window 1 produces the sample set {xk, k=0,….. N-l} and the phasor representation obtained from this sample set is given by equation (7).
A new sample is obtained after an elapsed time corresponding to the sampling angle 2ïï/N radians. At this time the data window 2 becomes operative with sample set
{x]ç, k=l,…….N}. The phasor computations.” So same sample rate as signal sample rate “N” is used for phasor values. According to page 1029, COL 1, equation 31 -36 frequency is also calculated from same phasor which is sampled at same sample rate as “N”).
Phadke is silent with regards to
Wherein the sensor generates the samples at a sampling rate

Kolwalker further teaches

Wherein the sensor (Para [0021], line 3-4, Fig 3 element 44) generates the samples at a sampling rate (Para [0021], line 17-21, “In one embodiment, to obtain synchronized samples, electrical parameters at the substation are continuously sampled and stored (in the data center) with time stamps and samples from the distribution transformer are also stored with time stamps.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a sensor circuit that can sample a signal and using that sample rate for phasor and frequency calculation as taught by Kolwalker in view of Phadke for the purpose of maintaining a synchronized sampling rate. Therefore this technique can facilitate further calculation and processing data in easier way.
Claims 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Phadke  
Regarding claim 13 Phadke teaches the method of claim 9, further comprising:
 Computing a third phase angle value from a plurality of third signal samples (Page 1029, equation 33. right side is the signal sample);
 computing a third value for the coefficient from the second value for the coefficient and the third phase angle value (Page 1029, equation 34 and 35, Equation 35 computes the coefficient); and 
computing a third frequency value from the third value for the coefficient.  
However Phadke teaches N can be any number starting from 1. (Page 1026, COL 2, Para 3, line 1-10.
Phadke does not explicitly teaches N can be a number upto three.
.

Claims 5 is   rejected under 35 U.S.C. 103 as being unpatentable over Phadke  in view of  Kanabar  et al  ( US 20140164377 A1) (hereinafter Kanabar ) 
Regarding claim 5, Phadke teaches the method of claim 1. 
Kanabar further teaches 
further comprising filtering the frequency values to generate a filtered frequency value (Para [0019], line 3-6, “The PMU 4 may be able to measure parameters such as frequency, voltage, current, and/or power. The PMUs 4 may then transmit the measurements as phasor data, to PDCs 6 through a network 8 such as a Local Area Network (LAN) or a Wide Area Network. “According to Para [0019], line 9-11, “time align the measurements, and filter the measurements (i.e. frequency as mentioned above), and so on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include filtering the frequency values to generate a filtered frequency value as taught by Kanabar in view of Phadke for the purpose of filtering the frequency signal. Therefore this technique can facilitate reduction of aliasing and other noise issues in frequency parameter (Kanabar, Para [0031], line 4-7).

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Mandice et al. (US 20150276831 A1) – This art discusses frequency estimation in three phase power system.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862